Citation Nr: 0413986	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  95-12 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from June 1980 to August 
1980 and from November 1990 to June 1991.  He served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War from January to May 1991.  He also served in the National 
Guard for 13 years.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that determination, the RO in part denied the 
appellant's claim of entitlement to service connection for a 
gastrointestinal disorder due to an undiagnosed illness.  The 
appellant disagreed and this appeal ensued.  The Board 
remanded the case in September 1996, July 1998, and October 
2001, for further evidentiary development.  


FINDING OF FACT

Hemorrhoids (claimed as a gastrointestinal disorder due to 
undiagnosed illness) are a known clinical diagnosis and are 
not the manifestation of an undiagnosed illness.  


CONCLUSION OF LAW

A gastrointestinal disorder was not incurred in or aggravated 
by active duty, nor presumed to be related to service in the 
Persian Gulf.  38 U.S.C.A. §§ 1110, 1131, 1117, 5100, 5102, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.317 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'  s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The RO sent the appellant an October 1993 letter asking him 
to send in any evidence showing that his claimed 
gastrointestinal symptoms were treated since service.  The 
letter specified that the best evidence was of a medical 
nature.  After initially denying the claim, the RO sent the 
appellant a January 1995 statement of the case providing him 
with the criteria for proving service connection and the 
evidence considered in evaluating the claim.  Following the 
Board's 1996 remand, the RO sent the appellant a letter in 
September of that year indicating VA would attempt to verify 
his service dates and asking him to provide information about 
any VA or non-VA treatment received for his claimed disorder.  
There was no response from the appellant, and after obtaining 
additional evidence the RO sent him a December 1997 
supplemental statement of the case listing the evidence 
considered, the legal criteria for evaluating the claim, and 
the analysis of the facts as applied to those criteria, 
thereby informing the appellant of the information and 
evidence necessary to substantiate the claim.  

In October 1998 letters, sent in accordance with the Board's 
July 1998 remand of the claim for further evidentiary 
development, the RO asked the appellant to provide 
information concerning medical evidence of his Persian Gulf 
War service, post-service medical treatment, and non-medical 
evidence relevant to his claim.  The appellant provided a 
statement later that month.  After obtaining additional 
evidence and a medical examination, the RO issued a June 2001 
supplemental statement of the case listing the relevant 
evidence and legal criteria and discussing the reasons for 
its decision.  In October 2001, the Board remanded the claim 
for additional evidentiary development, including a VA 
examination to address the criteria for the award of 
compensation for undiagnosed illnesses linked to the Persian 
Gulf War.  In the remand, the Board specifically cited the 
regulatory requirements for the awarding of compensation 
pursuant to 38 C.F.R. § 3.317 for an undiagnosed illness.  In 
an April 2002 letter, the RO sent the appellant information 
concerning the recently enacted VCAA, which discussed the 
notification and assistance obligations, the criteria for 
service connection, the information or evidence needed from 
him, the information or evidence VA would obtain.  By an 
August 2003 letter, the told the appellant of the specific 
information associated with the claims file, what evidence VA 
would be responsible for obtaining, the evidence needed to 
support his claim.  By a February 2004 supplemental statement 
of the case, the RO further told the appellant of the 
evidence or information necessary to support the claim, and 
of the recently enacted regulations implementing the VCAA.  
Since 1998, the appellant has not responded to VA's requests 
for information or evidence, and there is no indication that 
additional notification of the types of evidence needed to 
substantiate the claims, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case, by October 1993 
letter first issued before the initial rating action (that 
was promulgated prior to enactment of the VCAA), did not 
comply with Pelegrini, any notice defect in this case was 
harmless error.  The content of the aggregated notices, 
including the notice letters subsequently issued, fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  After VA provided this notice, the 
appellant communicated by his October 1998 statement his 
knowledge of pertinent evidence; the appellant has not 
responded to subsequent notifications, and these notice 
letters (including most recently the April 2002 and August 
2003 letters) were not returned as undeliverable.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  

Nor is the appellant prejudiced by the Board's consideration 
of the claim in the absence of prior notification of recent 
changes to 38 C.F.R. § 3.317.  The Board notified the 
appellant in its October 2001 remand of the provisions of 
section 3.317 applicable at that time.  Effective in June 
2003, this section was amended, most significantly to define 
a "qualifying  chronic disability" as "a chronic 
disability resulting from an undiagnosed illness" or as 
"medically unexplained chronic multisymptom illnesses that 
are defined by a cluster of signs or symptoms", such as 
chronic fatigue syndrome, fibromyalgia, or irritable bowel 
syndrome.  68 Fed. Reg. 34,539, 34,541 (Jun. 10, 2003).  The 
record does not show, nor does the appellant contend, that he 
has any signs or symptoms of disease or injury suggesting the 
symptomatology described by this regulatory change.  Thus, 
there can be no prejudice to the appellant in the Board 
proceeding to a decision in this case in the absence of such 
notice.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim .  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  The record includes the service 
medical records and applicable VA treatment and 
hospitalization records.  It also includes VA examinations in 
January 1997, March 1997, January 2001, and May 2003, and an 
amplifying September 2003 addendum to the May 2003 
examination report.  The appellant has not identified any 
other pertinent source of treatment.  The Board concludes 
that VA has undertaken reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  



II.  Analysis

The appellant seeks entitlement to service connection for a 
gastrointestinal disorder, which he claims is an undiagnosed 
illness related to his service in the Southwest Asia Theater 
of operations in the Persian Gulf War of 1991.   He argues he 
first noticed rectal bleeding in April 1991 while in Saudi 
Arabia, two months before returning home.  He states he has 
continued to have blood on tissue after bowel movements and 
was hospitalized for 1993 and 1996 for related 
symptomatology.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

VA will pay compensation to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability: Became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1) (2003).  

For purposes of this section, a "qualifying chronic 
disability" means a chronic disability resulting from any of 
the following (or any combination of the following): 

?	An undiagnosed illness; 
?	The following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or 
symptoms:  Chronic fatigue syndrome; Fibromyalgia; 
Irritable bowel syndrome; or any other illness 
determined by the Secretary to be a medically 
unexplained chronic multisymptom illness; or
?	Any diagnosed illness that the Secretary determines in 
regulations warrants a presumption of service-
connection.  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2) 
(2003).  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) Fatigue; (2) 
Signs or symptoms involving skin; (3) Headache; (4) Muscle 
pain; (5) Joint pain; (6) Neurologic signs or symptoms; 
(7) Neuropsychological signs or symptoms; (8) Signs or 
symptoms involving the respiratory system (upper or lower); 
(9) Sleep disturbances; (10) Gastrointestinal signs or 
symptoms; (11) Cardiovascular signs or symptoms; (12) 
Abnormal weight loss; (13) Menstrual disorders.  38 C.F.R. 
§ 3.317(b) (2003).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).  

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  The 
Southwest Asia Theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d).  

As noted above, section 3.317 has recently been amended.  The 
language above is that effective from June 10, 2003.  Prior 
to that date, the only difference between the above language 
and the earlier language was that the new term "qualifying 
chronic disability" was inserted for "objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs and 
symptoms such as those listed . . . ."  See 38 C.F.R. 
§ 3.317 (1995 to 2002).  

Prior to his deployment in November 1990, the available 
service medical records are silent as to any complaints or 
treatment for the claimed symptomatology.  Treatment records 
in April 1991 indicated the appellant complained of stomach 
pain, nausea, diarrhea, or bloody bowel movements.  The 
separation examination later that month deferred clinical 
evaluation of the anus and rectum, and recorded no complaints 
of rectal blood.  

VA hospital records in July 1993 showed a history of rectal 
bleeding  and hemorrhoids in the past; rectal evaluation was 
normal.  VA hospital records in October 1993 revealed 
treatment for internal bleeding; treatment records one month 
later showed no bleeding or abdominal pain.  VA treatment 
records in December 1994 noted complaints of stomach 
problems; the examiner's noted rule out upper 
gastrointestinal bleeding.  

VA hospital records in June 1996 revealed complaints of dark 
stool, weakness, dizziness, and near fainting.  The diagnosis 
was upper gastrointestinal bleeding, duodenal diverticulum, 
and anemia secondary to bleeding.  VA treatment records later 
that month after hospital discharge reported no ulcer or 
acute bleeding, and a resolution of symptoms with the use of 
medication.  A treatment record in August 1996 shows the 
appellant had no symptoms of upper gastrointestinal bleeding 
and that he occasionally saw a "scant" amount of blood at 
the rectum.  

VA examination in January 1997 indicated a diagnosis of 
chronic blood loss per rectum requiring blood transfusion of 
uncertain etiology.  It was noted as history that there had 
been blood in the stool since April 1990, stable weight, no 
pain, and no periodic vomiting.  Examination was negative 
except for one very small hemorrhoidal tag.  A 
proctosigmoidectomy revealed small hemorrhoids and no other 
abnormality.  

VA examination in March 1997 indicated the appellant 
complained of hemorrhoids and occasional blood on toilet 
tissue.  Abdominal and rectal examinations were within normal 
limits.  The diagnosis was upper gastrointestinal bleeding 
with recurrent episodes of melodic stools of uncertain 
etiology.  Other diagnoses included duodenal diverticulum, 
mild anemia, and leukopenia of uncertain etiology.  

VA treatment records in March 1997, June 1998, and January 
1999 revealed notations of hemorrhoids and an abdomen within 
normal limits.  

The Board, in July 1998, remanded the case in part for a VA 
examination by a gastroenterologist, who was to review the 
claims file and the remand directives before the examination.  
The Board asked that the gastroenterologist articulate the 
appropriate diagnosis or diagnoses, state whether the 
appellant has an undiagnosed illness manifested by 
gastrointestinal signs or symptoms, and opine whether the 
disability is the result of the appellant's active service 
during the Persian Gulf War.  

The ordered VA examination was conducted in January 2001 and 
diagnosed intermittent hematochezia, suspect hemorrhoids.  
The examiner opined that it was difficult to determine 
"whether the bleeding he is having now from hemorrhoids is 
directly due to service in the Gulf or is due to other 
factors.  Dietary changes on active duty may have contributed 
to the symptoms that he is now experiencing but no way to 
prove this."  

The Board again reviewed the case in October 2001 and found 
the January 2001 examination inadequate.  The Board noted the 
diagnosed intermittent hematochezia suspect hemorrhoids, but 
found inconclusive the examiner's opinion of its etiology.  
Moreover, the report did not reveal a thorough review of 
record, an opinion as to any current chronic disorder, or an 
opinion as to whether any such disorder could be linked to an 
undiagnosed illness associated with Persian Gulf service, and 
it did not account for other gastrointestinal symptoms the 
appellant had been treated for, such as duodenal 
diverticulum, anemia and his need for blood transfusions.  
The Board ordered a further examination, and asked the 
examiners to render opinions on several questions based on 
the following guidance:  

The RO should obtain an opinion as to a diagnosis 
of the veteran's gastrointestinal disorder, and its 
etiology, from the appropriate VA examiner.  . . . 
. 

A notation to the effect that this record review 
took place should be included in the opinion.  The 
opinion must include a detailed description of the 
veteran's current gastrointestinal symptoms and an 
opinion as to what diagnosis each symptom is 
attributable to; if the examiner cannot attribute a 
symptom to a diagnosed condition, a notation to 
that effect must be included in the opinion.  

The examiner must offer an opinion regarding the 
cause of the veteran's rectal bleeding, duodenal 
diverticulum, anemia and internal bleeding that 
required blood transfusions.  The opinion should 
discuss the current diagnoses and the approximate 
onset date of the conditions.  The examiner should 
discuss what effect, if any, the veteran's 
inservice duties in the Persian Gulf may have had 
on this condition.  If additional tests are deemed 
desirable, they should be performed.  If the 
examiner wishes to examine the veteran, the veteran 
should be scheduled for such examination.  

The examiner must render an opinion as to whether 
the veteran's symptoms are attributable to 
diagnosed illnesses or are related to Persian Gulf 
War Syndrome.  If the examiner is unable to render 
his or her opinion in terms of certainty, then he 
or she should express it in terms denoting a range 
of probability.  For example, stating that the 
symptoms "might be" or "could be" related to 
Persian Gulf War Syndrome, is not as helpful to 
adjudicators as stating that it is "likely" or 
"very likely" or "unlikely" that the 
gastrointestinal disorders the veteran suffers from 
are attributable to an undiagnosed illness, such as 
Persian Gulf War Syndrome.  

. . . . 

The examiner is further requested to provide 
answers to the following questions:

1)  Does the veteran exhibit either by history, 
physical examination, and/or laboratory tests any 
symptoms that cannot be attributed to any known 
clinical diagnosis?  

2)  Does the veteran exhibit "objective 
indications of chronic disability", including both 
"signs," in the medical sense of objective 
evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of 
independent verification?  

3)  Does the veteran exhibit disabilities that have 
existed for 6 months or more?  Do these 
disabilities exhibit intermittent episodes of 
improvement and worsening?  

4)  Does the veteran exhibit signs or symptoms 
which may be manifestations of undiagnosed illness 
to include, but are not limited to: (1) fatigue (2) 
signs or symptoms involving skin (3) headache 
(4) muscle pain (5) joint pain (6) neurologic signs 
or symptoms (7) neuropsychological signs or 
symptoms (8) signs or symptoms involving the 
respiratory system (upper or lower) (9) sleep 
disturbances (10) gastrointestinal signs or 
symptoms (11) cardiovascular signs or symptoms (12) 
abnormal weight loss.  

The report of VA examination in May 2003 indicated that the 
claims file had been reviewed.  The examiner diagnosed 
intermittent hematochezia from hemorrhoids since 1996 and 
experience of rectal bleeding in 1993 and 1996 with 
significant anemia requiring transfusion secondary to unknown 
etiology.  The discussion of medical history indicated the 
appellant told the examiner he had possible external 
hemorrhoids from the 1980s onward and that he first noticed a 
small amount of rectal bleeding on tissue wiping in 1991 
while in Saudi Arabia.  It was also noted by the appellant 
that he had experienced no significant rectal bleeding since 
1996 after he received blood transfusions.  He reported 
experiencing occasional light rectal bleeding on wiping 
associated with palpable external hemorrhoids, the last 
episode being a year earlier.  Examination revealed no 
abnormality.  In response to the opinions requested by the 
Board, the examiner reported that the appellant did not have 
any current disorder, was asymptomatic (had no current 
symptoms), and experienced hemorrhoids only intermittently 
since 1996.  The examiner stated that the appellant's anemia 
requiring blood transfusions had no known etiology, and that 
the appellant did not exhibit signs or symptoms involving 
fatigue, headaches, muscle or joint pain, abnormal weight 
loss, sleep disturbances, or the neurologic, 
neuropsychological, respiratory system, or cardiovascular 
systems.  

In a September 2003 addendum to the May 2003 examination 
report, the examiner opined that the appellant has a 
definitive diagnosis of hemorrhoids, that there is no causal 
relationship between the hemorrhoids and the conditions 
experienced by the appellant in the Persian Gulf, and that 
the symptoms reported by the appellant and found on 
examination were consistent with the diagnosed hemorrhoids.  

The appellant has hemorrhoids, a diagnosed disorder.  He 
claims, however, a gastrointestinal disorder.  The medical 
evidence recounted above shows no current diagnosis or 
treatment for a gastrointestinal disorder.  The VA 
examinations in January 2001 and May 2003 found hemorrhoids, 
but found no other abnormality that might be attributable to 
the gastrointestinal system.  The March 1997 VA examination 
revealed duodenal diverticulum, but the subsequent 
examinations in 2001 and 2003 failed to reveal any 
symptomatology or diagnoses other than hemorrhoids.  As there 
is no current evidence of a gastrointestinal disorder, direct 
service connection for such a disorder is not warranted.  

Nor is there any indication from the medical evidence that 
the appellant has either a "chronic qualifying disability" 
or "objective indications of chronic disability resulting 
from illness or combination of illnesses manifested by" 
gastrointestinal signs or symptoms that would warranted 
service connection for an undiagnosed illness.  The appellant 
is a Persian Gulf veteran.  The symptomatology complained of 
by him, though, is the basis for the diagnosis of hemorrhoids 
by the examiners.  The most recent examiner, in the September 
2003 addendum, reported these symptoms as consistent with the 
diagnosis of hemorrhoids, which was "definitive".  
Compensation pursuant to section 3.317 for an undiagnosed 
illness based on Persian Gulf service is not warranted where, 
as here, the symptoms are attributable to a diagnosed 
illness.  Moreover, there is no indication from the medical 
evidence of a medically unexplained chronic multisymptom 
illness, such as irritable bowel syndrome, that might 
alternatively warrant compensation pursuant to section 3.317.  

Based on the foregoing, the symptoms found in the medical 
evidence are consistent with hemorrhoids and are not shown to 
be the manifestations of an undiagnosed illness.  Thus, 38 
C.F.R. § 3.317 (undiagnosed illnesses) is not for application 
in this instance since diagnoses have been made.  


ORDER

Service connection for a gastrointestinal disorder is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



